UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4983



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES NATHANIEL DAWSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-1305)


Submitted:   June 30, 2004                 Decided:   July 19, 2004


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.      J. Strom Thurmond, United States
Attorney, John C. Duane, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles    Nathaniel    Dawson    appeals    his   conviction   for

possession with intent to distribute five or more grams of cocaine

base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) (2000).

Dawson asserts the district court erred when it ruled his arrest

was valid and denied his motion to suppress evidence obtained in a

search incident to the arrest.      Finding no error, we affirm.

          We   review    the     district    court’s     factual   findings

underlying its determination of a motion to suppress for clear

error and the district court’s legal conclusions de novo.            United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).                 When a

suppression motion has been denied, we review the evidence in the

light most favorable to the government.        United States v. Seidman,

156 F.3d 542, 547 (4th Cir. 1998).

          “If the police have a valid arrest warrant for one person

and they reasonably and in good faith arrest another, the Supreme

Court has ruled that the arrest of the ‘wrong person’ is proper.”

United States v. McEachern, 675 F.2d 618, 621 (4th Cir. 1982)

(citing Hill v. California, 401 U.S. 797, 802-04 (1971)). When the

legality of arrest is established, officers are entitled to conduct

a search of the arrestee and inspect objects found on his person

without a warrant.   Id. at 622.    Our review of the record convinces

us that officers acted reasonably and in good faith when they

arrested Dawson believing he was someone for whom they had a valid

arrest warrant.   Accordingly, the district court did not err when
it denied Dawson’s motion to suppress evidence found in the search

of his person incident to arrest.     We therefore affirm Dawson’s

conviction and sentence.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -